DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	Rejections withdrawn.  
Claim Rejections - 35 USC § 103
2.	Rejections withdrawn. 
Allowable Subject Matter
3.	Claims 1-24 are allowed.  The following is an examiner’s statement of reasons for allowance: 
While McKnight teaches the following: 
1, 13. A system and method, comprising: a power source; an Information Technology (IT) stack electrically coupled to the power source, wherein the IT stack includes a plurality of computing devices; and a power controller communicatively coupled to the power source and the plurality of computing devices (Fig. 1, paragraphs 9, 23-39), the power controller configured to perform operations comprising: 
monitoring variations in power consumption of the plurality of computing devices, determining, for the plurality of computing devices and based on the monitored power consumption, a power consumption profile for the plurality of computing devices that describes historical statistics of the power consumption (Fig. 2, paragraph 39, 42-47); 
reducing variations in power consumed by the IT stack by adjusting performance of devices consuming power from the power source or adjusting which devices in the IT 
And, Belady teaches the following: wherein adjusting which devices in the IT stack are consuming power from the power source comprises increasing a number of the devices in the IT stack that are consuming power from the power source as the power consumption of the plurality of computing devices decreases and decreasing the number of computing devices in the IT stack that are consuming power from the power source as the power consumption of the plurality of computing devices increases (paragraph 25, “Further, the power management system may be configured with fine granularity, such that it progressively powers down one resource at a time (while continuing to monitor the effect of powering down such resource) or powering down large blocks of resources depending on what makes more sense from a resource management standpoint. Similarly, as mentioned above, the power management system may be configured to power on the resources prior to the time at which the power management system predicts that utilization will increase”; paragraph 56, “[0056] In certain embodiments, the power management system re-configures a resource from its power-conserve mode to a full-power mode sufficiently in advance of a predicted utilization of such resource to enable the resource to fully power up by the time that it is predicted to be utilized. Accordingly, in certain embodiments operational block 705 is included, in which prior to a predicted utilization of a resource that is in power-conserve mode, the power management system begins initialization (re-configuration) of such resource sufficiently in advance of the predicted utilization such that the resource returns to its full-power mode by the time of the predicted future utilization. Different 

Neither McKnight nor Belady, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 

It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean Shechtman/           Primary Examiner, Art Unit 2896